                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  MARCUS WASHINGTON,                              )
                                                  )
               Plaintiff,                         )
                                                  )
  v.                                              )   No.:    3:20-CV-494-RLJ-DCP
                                                  )
  RONNIE LAWSON,                                  )
                                                  )
               Defendant.                         )

                                     JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed contemporaneously with this

 order, Plaintiff’s motion to proceed in forma pauperis [Doc. 4] is DENIED as moot, and Plaintiff’s

 pro se complaint for violation of 42 U.S.C. § 1983 is DISMISSED pursuant to Rule 41(b) of the

 Federal Rules of Civil Procedure.

        Because the Court has CERTIFIED in the memorandum opinion that any appeal from this

 order would not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED

 leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24. The Clerk is

 DIRECTED to close the file.

        IT IS SO ORDERED.

                                                             ENTER:


                                                                    s/ Leon Jordan
                                                              United States District Judge


 ENTERED AS A JUDGMENT
     s/ John Medearis
    CLERK OF COURT




Case 3:20-cv-00494-RLJ-DCP Document 12 Filed 02/11/21 Page 1 of 1 PageID #: 37
